Name: Commission Regulation (EC) No 3003/94 of 9 December 1994 amending Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: Europe;  political geography;  tariff policy;  trade policy;  plant product
 Date Published: nan

 No L 317/4 Official Journal of the European Communities 10 . 12. 94 COMMISSION REGULATION (EC) No 3003/94 of 9 December 1994 amending Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (2), as last amended by Regulation (EC) No 1866/94 (3), and in particular Article 9 thereof, Whereas, in order to permit greater flexibility in the management of certain quotes, extend their fields of application and further reduce certain levies, an Agree ­ ment in the form of an exchange of letters between the European Community and the Republic of Hungary amending Annexes VIII a, IX b and X b of the European Agreement was concluded between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (4) ; Whereas Commission Regulation (EC) No 121 /94 Q, as last amended by Regulation (EC) No 1906/94 (6), relating to the exemption from the import levy for certain products in the cereals sector specify the quantities of barley, wheat flour, non-roasted malt, common wheat find millet which enjoy preferential access under the Interim Agreement concluded with the abovementioned coun ­ tries ; whereas, to ensure that these quotas are properly managed, import licences must not be transferable ; Whereas the measure provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The table in point I of the Annex to Regulation (EC) No 121 /94 is hereby replaced by the table in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 319, 21 . 12. 1993, p. 1 . (2) OJ No L 181 , 1 . 7. 1992, p. 21 . (3) OJ No L 197, 30. 7. 1994, p. 1 . (4) OJ No L 295, 16. 11 . 1994, p. 18. 0 OJ No L 21 , 26. 1 . 1994, p. 3 . ft OJ No L 194, 29. 7. 1994, p . 26. 10. 12. 94 Official Journal of the European Communities No L 317/5 ANNEX I. Products originating in the Republic of Hungary (tonnes) Period 1 . 7. 1994 to 30 . 6 . 1995 1 . 7. 1995 to 30 . 6. 1996 Levy reduction (%) 60 60 CN codes 1001 90 99 and 1001 10 00 216 000 232 000